UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from , to , Commission File Number: 000-30191 KRONOS ADVANCED TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-0440410 (I.R.S. Employer Identification No.) 464 Common Street, Suite 301, Belmont, MA 02478 (Address of principal executive offices) (Zip Code) (617) 364-5089 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [_] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [_] Yes [X] No As of May 12, 2008, there were 487,626,791 shares outstanding of the issuer's common stock. PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The following comprise our (unaudited) consolidated financial statements for the nine months ended March 31, 2008. 2 KRONOS ADVANCED TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS March 31, 2008 June 30, (Unaudited) 2007 Assets Current Assets Cash $ 3,579,377 $ 363,955 Accounts Receivable 10,000 5,027 Other Current Assets 12,138 12,138 Total Current Assets 3,601,515 381,120 Net Property and Equipment 8,083 6,548 Intangibles 1,450,433 1,723,150 Total Assets $ 5,060,031 $ 2,110,818 Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ 277,894 $ 359,019 Accrued interest expenses 423,802 21,303 Accrued expenses 83,893 125,000 Deferred revenue 230,769 - Notes payable, current portion 1,487,000 859,000 Notes payable to directors and officers 171,981 225,006 Total Current Liabilities 2,675,339 1,589,328 Long Term Liabilities Notes payable 4,773,559 3,600,000 Discount for Beneficial Conversion Feature (3,774,760 ) (3,365,845 ) Total Long Term Liabilities 998,799 234,155 Total Liabilities 3,674,138 1,823,483 Stockholders' Equity (Common stock, authorized 500,000,000 shares of $0.001 par value; Issued and outstanding - 487,626,691 and 242,342,803, respectively) 487,627 242,343 Capital in excess of par value 36,705,794 33,513,598 Accumulated deficit (35,807,528 ) (33,468,606 ) Total Stockholders' Equity 1,385,893 287,335 Total Liabilities and Stockholders' Equity $ 5,060,031 $ 2,110,818 The accompanying notes are an integral part of these financial statements. 3 KRONOS ADVANCED TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended March 31, Nine months ended March 31, 2008 2007 2008 2007 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ 3,279,231 $ 34,902 $ 3,598,286 $ 156,384 Cost of revenues 257,797 1,754 401,469 93,373 Gross Profit 3,021,433 33,138 3,196,817 63,011 Selling, General and Administrative expenses Compensation and benefits 588,135 379,314 1,705,987 1,092,306 (includes equity compensation of $541,444 and $148,394 for the nine months ended March 31, 2008 and 2007, respectively) Research and development 106,654 3,104 228,447 38,101 Professional services 191,905 79,380 552,066 264,483 Depreciation and amortization 109,940 108,632 329,274 336,322 Insurance 63,157 18,272 122,691 112,819 Facilities 30,160 28,975 90,481 70,538 Other 95,993 114,410 312,013 387,855 Selling, General and Administrative expenses 1,185,944 732,086 3,340,959 2,302,423 Net Operating Gain (Loss) 1,835,490 (698,938 ) (144,142 ) (2,239,412 ) Accreation of Note (523,581 ) - (1,696,085 ) - Interest Expense (179,784 ) (87,981 ) (498,694 ) (261,936 ) Net Gain (Loss) $ 1,132,125 $ (786,919 ) $ (2,338,921 ) $ (2,501,349 ) Net Gain (Loss) Per Share - Basic and diluted $ 0.00 $ (0.00 ) $ (0.01 ) $ (0.01 ) Weighted average shares outstanding - Basic and diluted 487,626,691 226,619,118 325,658,791 185,967,097 The accompanying notes are an integral part of these financial statements. 4 KRONOS ADVANCED TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended March 31, 2008 2007 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss from operations $ (2,338,921 ) $ (2,501,349 ) Adjustments to reconcile net loss to net cash used in operations: Accreation of note discount 1,696,084 - Stock options granted for compensation/services 577,513 240,942 Depreciation and amortization 329,274 336,322 Change provided (used) in: Accounts receivable (4,973 ) 9,067 Prepaid expenses and other assets - 26,232 Transfer of patents 257,797 - Deferred revenue 230,769 (20,000 ) Accounts payable (81,125 ) 240,515 Accrued expenses and other liabilities 344,100 108,205 Net cash Provided (Used) in Operations 1,010,518 (1,560,067 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases on property & equipment (5,396 ) (2,194 ) Investment in patent protection (310,488 ) (83,087 ) Net cash Used in Investing Activities (315,884 ) (85,281 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock 754,967 1,379,938 Proceeds from short-term borrowings 628,000 - Repayments of short-term borrowings (35,739 ) 130,476 Proceeds from long-term borrowings 1,905,000 (438,237 ) Repayments of long term debt (731,440 ) - Net cash Provided by Financing Activities 2,520,788 1,072,217 NET INCREASE (DECREASE) IN CASH 3,215,422 (573,170 ) CASH Beginning of period 363,954 598,323 End of period $ 3,579,376 $ 25,153 Supplemental schedule of non-cash investing and financing activities: Interest paid in cash $ 59,573 $ 194,000 Accounts payable/accrued expenses converted to notes payable $ 731,440 $ 130,476 The accompanying notes are an integral part of these financial statements. 5 KRONOS ADVANCED TECHNOLOGIES, INC. NOTES TO CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - ORGANIZATION AND NATURE OF OPERATIONS Kronos Advanced Technologies, Inc. ("Kronos" or the "Company") is a Nevada corporation.
